
	

113 HR 1271 IH: Job Skills for America’s Students Act of 2013
U.S. House of Representatives
2013-03-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1271
		IN THE HOUSE OF REPRESENTATIVES
		
			March 19, 2013
			Mr. Takano introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow
		  employers a credit against income tax as an incentive to partner with
		  educational institutions to provide skills training for
		  students.
	
	
		1.Short titleThis Act may be cited as the
			 Job Skills for America’s Students Act
			 of 2013.
		2.Credit for
			 employers which partner with educational institutions to provide skills
			 training for students
			(a)In
			 generalSubpart D of part IV
			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to
			 business-related credits) is amended by adding at the end the following new
			 section:
				
					45S.Employers
				partnering with educational institutions to provide skills training for
				students
						(a)General
				ruleFor purposes of section
				38, the employer partnering credit determined under this section for any
				taxable year is an amount equal to $2,000 for each student participating in a
				qualified partnering program with the employer.
						(b)Maximum
				credit
							(1)In
				generalThe maximum credit determined under this section for the
				taxable year shall not exceed $10,000.
							(2)Controlled
				groupsFor purposes of
				paragraph (1), all persons treated as a single employer under subsection (b),
				(c), (m), or (o) of section 414 shall be treated as a single employer.
							(c)Qualified
				partnering programFor
				purposes of this section, the term qualified partnering program
				means—
							(1)any Community
				College and Career Training Grant awarded under section 278 of the Trade Act of
				1974 (19 U.S.C. 2372),
							(2)any grant awarded under section 414(c) of
				the American Competitiveness and Workforce Improvement Act of 1998 (29 U.S.C.
				2916a),
							(3)any program under section 834 of the Higher
				Education Act of 1965 (20 U.S.C. 1161n–3) with alternating or parallel periods
				of academic study and of public or private employment, and
							(4)any other program
				which is approved by the Secretary of Education or the Secretary of Labor for
				purposes of this section.
							(d)Certain rules To
				applyFor purposes of this
				section, rules similar to the rules of subsections (c), (d), and (e) of section
				52 shall
				apply.
						.
			(b)Credit To be
			 part of general business creditSection 38(b) of the Internal Revenue Code
			 of 1986 is amended by striking plus at the end of paragraph
			 (35), by striking the period at the end of paragraph (36) and inserting
			 , plus, and by adding at the end the following new
			 paragraph:
				
					(37)the employer partnering credit determined
				under section
				45S.
					.
			(c)Clerical
			 amendmentThe table of sections for subpart D of part IV of
			 subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 adding at the end the following new item:
				
					Sec. 45S. Employers partnering with
				educational institutions to provide skills training for
				students..
				
			(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			
